     Case 2:18-cv-08645-R Document 6 Filed 12/10/18 Page 1 of 7 Page ID #:75


 1      Derrick Talerico (SBN 223763)
 2      dtalerico@ztlegal.com
        Zolkin Talerico LLP
 3      12121 Wilshire Blvd., Suite 1120
 4      Los Angeles, California 90025
        Telephone: (424) 500-8552
 5
 6      Attorneys for Benjamin Kirk
 7
 8                           UNITED STATES DISTRICT COURT
 9           CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
10
        In re,                                  Case No. 2:18-cv-08645-R
11
12      LIBERTY ASSET MANAGEMENT                Bankr. Case No. 2:16-bk-13575-ER
        CORPORATION, a California
13
        corporation,                            Adv. No. N/A
14
                       Debtor and               Chapter 11
15                     Debtor-in-Possession.
16                                              APPELLANT BENJAMIN KIRK’S
                                                OPENING BRIEF
17
18      BENJAMIN KIRK
19
                       Appellants,
20
21               vs.

22      UNSECURED CREDITORS’
        COMMITTEE,
23
24                     Appellee.
25
26
27
28
                                                                               Page 1
         APPELLANT KIRK’S OPENING BRIEF
     Case 2:18-cv-08645-R Document 6 Filed 12/10/18 Page 2 of 7 Page ID #:76

        I.     INTRODUCTION
 1
               This is an appeal from a bankruptcy court order approving the final fee
 2
        application of Pachulski Stang Ziehl & Jones LLP (“PSZJ”), counsel to the Official
 3
        Committee of Unsecured Creditors (the “Committee”) in the Liberty Asset
 4
        Management Corporation (the “Debtor”) bankruptcy proceeding. Benjamin Kirk,
 5
        the Debtor’s former CEO, objected to the allowance of the PSZJ on the basis that
 6
        they were not reasonable. The bankruptcy court overruled Kirk’s objection, finding
 7
        that the fees were reasonable. Order, Docket No. 805, incorporating Docket No.
 8
        767. This is an appeal of that order.
 9
        II.    JURISDICTION
10
               This court has jurisdiction under 28 U.S.C. § 158(a) to hear an appeal from a
11
        final judgment of the bankruptcy court.
12
        III.   STANDARD OF REVIEW
13
               A bankruptcy court’s findings of fact are reviewed for clear error and
14
        conclusions of law are reviewed de novo. Renwick v. Bennett (In re Bennett), 298
15
        F.3d 1059, 1063 (9th Cir. 2002). The bankruptcy court's attorneys' fee
16
        determination will be reversed if the court abused its discretion or erroneously
17
        applied the law. Id. A district court may, “affirm, modify, or reverse a bankruptcy
18
        judge's judgment, order or decree or remand with instructions for further
19
        proceedings.” Fed. R. Bankr. P. 8013.
20
        IV.    ISSUES ON APPEAL
21
               Kirk presents the following issues on appeal:
22
                     (1)    Whether the Bankruptcy Court committed an error of law or
23
        made a clearly erroneous finding of fact in deciding that the Pachulski Stang Ziehl
24
        & Jones LLP fees were reasonable pursuant to 11 U.S.C. § 330(a);
25
                     (2)    Whether the Bankruptcy Court committed an error of law or
26
        made a clearly erroneous finding of fact by failing to employ the lodestar approach
27
        in determining that the Pachulski Stang Ziehl & Jones LLP fees were reasonable
28
        pursuant to 11 U.S.C. § 330(a).
                                                                                           Page 2
         APPELLANT KIRK’S OPENING BRIEF
     Case 2:18-cv-08645-R Document 6 Filed 12/10/18 Page 3 of 7 Page ID #:77

        V.    DISCUSSION
 1
              PSZJ was counsel to the Committee in the Debtor’s bankruptcy proceeding
 2
        from which this appeal was taken. During the two year administration of the
 3
        bankruptcy case, PSZJ billed over 4,000 hours of time on account of ordinary case
 4
        administration and many case-specific issues that arose, resulting in fees of
 5
        $3,055,998.50. Fee Application, Docket No. 726.
 6
              As counsel to the Committee, PSZJ is entitled to recovery of a reasonable fee
 7
        for actual and necessary services. In its ruling, the bankruptcy court appropriately
 8
        identifies the statutory legal standard for a determination of reasonable
 9
        compensation, citing 11 U.S.C. § 330(a)(3):
10
                     In determining the amount of compensation to award, the Court
11
              considers the nature, the extent, and the value of such services, taking
12            into account all relevant factors, including—
                     (A) the time spent on such services;
13                   (B) the rates charged for such services;
14                   (C) whether the services were necessary to the administration
                         of, or beneficial at the time at which the service was
15                       rendered toward the completion of, a case under this title;
16                   (D) whether the services were performed within a reasonable
                         amount of time commensurate with the complexity,
17                       importance, and nature of the problem, issue, or task
18                       addressed;
                     (E) with respect to a professional person, whether the person is
19                       board certified or otherwise has demonstrated skill and
20
                         experience in the bankruptcy field; and
                     (F) whether the compensation is reasonable based on the
21                       customary compensation charged by comparably skilled
                         practitioners in cases other than cases under this title
22
23
        Tentative Ruling, p.4, Docket No. 767 (incorporated by Order, Docket No. 805).
24
        The bankruptcy court also cites to the mechanic by which these (and all) relevant
25
        factors are tested in the Ninth Circuit:
26
27                   In determining the amount of allowable fees under §330(a),
              courts within the Ninth Circuit rely upon the lodestar approach. Under
28            the lodestar approach, the "initial estimate of a reasonable attorney's
                                                                                         Page 3
         APPELLANT KIRK’S OPENING BRIEF
     Case 2:18-cv-08645-R Document 6 Filed 12/10/18 Page 4 of 7 Page ID #:78

              fee is properly calculated by multiplying the number of hours
 1            reasonably expended on the litigation times a reasonable hourly rate.
 2            Adjustments to that fee then may be made as necessary in the
              particular case." Blum v. Stenson, 465 U.S. 886, 888, 104 S. Ct. 1541,
 3            1544, 79 L. Ed. 2d 891 (1984).
 4      Tentative Ruling, p.5, Docket No. 767 (incorporated by Order, Docket No. 805).
 5            Kirk agrees with the legal standard the bankruptcy court endorsed. What
 6      Kirk takes issue with, is the bankruptcy court’s application of the legal standard.
 7      Kirk’s appeal contends that the bankruptcy court erroneously applied the law by:
 8      (1) concluding it was reasonable for PSZJ not to assign a junior or mid-level
 9      attorney to do any of the tasks done by PSZJ in the case; and (2) failing to employ
10      the lodestar mechanic it had identified and endorsed as the means to determine, “an
11      initial estimate of a reasonable attorney’s fee.”
12             (1) It was not reasonable for PSZJ to staff the case exclusively with
13      partners or partner-level attorneys.
14            Kirk objected to the allowance of PSZJ’s fees on the basis that is was not
15      reasonable for PSZJ to exclusively staff this case with partner or partner-level
16      attorneys. In concluding that it was reasonable for PSZJ to staff over 4,000 hours of
17      attorney time with exactly zero hours billed by an associate, the bankruptcy court
18      cited to four rulings and decisions made during the case to illustrate its complexity,
19      which justified the PSZJ staffing decision. Tentative Ruling, p.5, Docket No. 767
20      (incorporated by Order, Docket No. 805).
21            But in a bankruptcy case spanning two years, with over 800 docket entries,
22      and more than a dozen adversary proceedings, citing to four complex
23      determinations made by the court does not allow for a conclusion that there was no
24      billable work that would reasonably require the hand of a less senior and expensive
25      attorney. Indeed, there is probably no such thing as a corporate chapter 11
26      bankruptcy case that does not have some routine aspect to a creditors’ committee
27      representation. By making this conclusion, the bankruptcy court applied the
28      applicable legal standard in error. It simply cannot be said that only partner-level
                                                                                           Page 4
         APPELLANT KIRK’S OPENING BRIEF
     Case 2:18-cv-08645-R Document 6 Filed 12/10/18 Page 5 of 7 Page ID #:79


 1      attorneys were qualified to bill each of the over 4,000 hours worked in this case. It

 2      defies logic and reason and is reversible error.

 3
 4            (2) The bankruptcy court failed to employ the lodestar mechanic

 5      employed in the Ninth Circuit to analyze the reasonableness of legal fees..

 6            Kirk also appeals the ruling allowing PSZJ’s fees because after identifying

 7      the Ninth Circuit mechanic – the lodestar method – of testing the reasonable ness

 8      of fees sought for approval, the bankruptcy court failed to do so. The lodestar

 9      method requires the court to multiply the number of hours reasonably spent times a

10      reasonable hourly rate.

11            Kirk did not object to any PSZJ attorney’s billing rate. But because all but

12      110.5 of the 4,000 hours billed were billed by attorney’s with more than twenty

13      years of practice, the firm’s blended billing rate for the case come to $753.73. This

14      blended rate was far in excess of the blended hourly rate of the debtor’s counsel

15      (Levene, Neal, Bender, Yoo, and Brill LLP) which came to $479.17, in large part

16      because the debtor’s counsel assigned junior and mid-level attorneys to tasks when

17      appropriate.

18            If the bankruptcy court had done a lodestar analysis, it would have had to

19      apply a blended hourly rate less than that the partner-level only rate of $753.73,

20      which would have resulted in a fee lower than that which was applied for and

21      approved. With the results of the lodestar analysis in hand, the bankruptcy court

22      may have concluded the requested fees were unreasonable. But we cannot know

23      what the bankruptcy court would have decided, as it did not do a lodestar analysis.

24      Failure to apply the legal standard it identified, was an erroneous application (or

25      lack thereof) of the law and is reversible error.

26            (3) Conclusion.

27            Because the bankruptcy court committed reversible error in its application of

28      the legal standard for fee approval and failed to employ the lodestar method, this
                                                                                          Page 5
         APPELLANT KIRK’S OPENING BRIEF
     Case 2:18-cv-08645-R Document 6 Filed 12/10/18 Page 6 of 7 Page ID #:80


 1      court should overrule the Order, Docket No. 805, and remand the motion for PSZJ

 2      fee approval (Motion¸ Docket No. 726) for reconsideration and application of the

 3      lodestar method.

 4
        Dated: December 10, 2018              ZOLKIN TALERICO LLP
 5
 6
                                              By:    /s/ Derrick Talerico
 7                                                  Derrick Talerico
                                                    Attorneys for Benjamin Kirk
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                      Page 6
         APPELLANT KIRK’S OPENING BRIEF
     Case 2:18-cv-08645-R Document 6 Filed 12/10/18 Page 7 of 7 Page ID #:81


                                  PROOF OF SERVICE OF DOCUMENT
 1
               I, Martha Araki, declare that I am over the age of 18 and not a party to this action. I am
 2
       employed in the County of Los Angeles, State of California, in the office of a member of the Bar
 3     of this Court, at whose direction the service was made. My business address is 12121 Wilshire
       Boulevard, Suite 1120, Los Angeles, California 90025.
 4
               On December 10, 2018, at the direction of Derrick Talerico, I served the foregoing
 5     document(s) entitled: APPELLANT BENJAMIN KIRK’S OPENING BRIEF in the manner
       set forth below:
 6
       [X] TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
 7         (NEF): Pursuant to controlling General Orders and LBR, the foreoing document will be
           served by the court via NEF and hyperlink to the document. On December 10, 2018, I
 8         checked the CM/ECF docket for this proceeding and determined that the following persons
 9         are on the Electronic Mail Notice List to receive NEF transmission at the email addresses
           stated below:
10
        •   Attorney for Appellee, Official Committee of Unsecured Creditors: Gail S. Greenwood
11          ggreenwood@pszjlaw.com; Jeremy V. Richards jrichards@pszjlaw.com
        •   Attorney for Appellant, Benjamin Kirk: Derrick Talerico dtalerico@ztlegal.com
12
       [ ] SERVED BY UNITED STATES MAIL: On                              , I served the following persons
13          and/or entities at the last known addresses in this case or adversary proceeding by placing a
            true and correct copy thereof in a sealed envelope and deposited with the United States
14          Postal Service in Castaic, California, with First Class postage thereon fully prepaid, and
            addressed as follows.
15
16
       [X] SERVED BY OVERNIGHT DELIVERY OR PERSONAL SERVICE: On December
17         10, 2018, I served the following persons and/or entities by personal delivery or overnight
           mail service by depositing true and correct copies of the above document(s) in an envelope
18         or package designated by said service with delivery fees paid and placing same in a box or
           other facility regularly maintained by: [ ] GSO OVERNITE; [ ] U.S. EXPRESS MAIL
19         SERVICE; [ ] FEDERAL EXPRESS; [X] PERSONAL SERVICE.
20          The Honorable Manuel L. Real
            United States District Court
21          Edward R. Roybal Federal Building
22          255 E. Temple St., 8th Floor
            Los Angeles, CA 90012
23
               I declare under penalty of perjury under the laws of the United States that the foregoing is
24     true and correct.

25     EXECUTED on December 10, 2018, at Castaic, California.
26
27                                                   Martha Araki, Declarant
28


                                               PROOF OF SERVICE
